


Exhibit 10.13

 

CONSULTING AGREEMENT

 

THIS AGREEMENT is made effective on the date which is eight days after it is
signed by both parties (the “Effective Date”), by and between Vyyo Ltd., an
Israeli company (the “Company”), having principal offices at 4 Ha’Negev St,
Airport City, P.O. Box 197 Zip 70100 Ben Gurion Airport Israel, and Avner Kol
(the “Consultant”).

 

WHEREAS, Consultant was employed by Vyyo Inc., the parent corporation of the
Company, as its Chief Operating Officer from November 1, 2005 to January 30,
2008; and

 

WHEREAS, Consultant’s employment with Vyyo Inc. has been terminated and
Consultant acknowledges that he has received from Vyyo Inc. any and all payments
due to him in connection with his employment with Vyyo Inc. or any subsidiary or
termination thereof; and

 

WHEREAS, the Company desires to have Consultant provide certain consulting
services inter-alia for the purpose of adequately transferring his former
position with Vyyo Inc., and Consultant desires to provide such consulting
services upon the following terms and conditions; and

 

WHEREAS, the parties wish to memorialize the terms for their agreement.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.        The Services. During the Term, Consultant shall provide certain
services (the “Consulting Services”) necessary for the transfer of his former
position with Vyyo Inc., to his replacement. Consultant shall render the
Consulting Services from time to time in accordance with the Company’s
reasonable needs, and the dates and places to perform the Consulting Services
shall be determined mutually by the Consultant and the Company.

 

2.        Best Efforts. Consultant shall devote his best efforts, abilities,
expertise, experience and attention to the performance of the Consulting
Services, and the Consultant agrees that he owes duties of care, loyalty and
confidentiality to the Company in the performance of his duties hereunder.

 

3.        Considerations.


 

3.1.       Compensation.  As full and complete consideration for the Consulting
Services to be rendered hereunder Consultant shall be entitled to an amount of
US $20,833 per month, including VAT. Such amount shall be paid in New Israeli
Shekels at the representative rate of exchange on the date prior to payment.
Payment shall be made against presentation of a tax invoice issued by Consultant
to the Company

 

3.2.       Taxes and Social Benefits. Consultant expressly agrees that the
Company shall not be responsible in any way for any social or other benefits to
Consultant including, without limitation, contributions or deductions with
respect to National Insurance or social security, health tax or unemployment
insurance (the “Social Benefits”) and that any and all tax consequences or
requirements to pay Social Benefits arising out of this Agreement shall be borne
by the Consultant, provided, however, that the Company shall be entitled (but
not required) to withhold any such applicable taxes and Social Benefits if it
believes that it is legally required to do so. To the extent that any demands
are made upon the Company by

 

 

--------------------------------------------------------------------------------


 

any authorities for payment of taxes or Social Benefits with respect to the
compensation paid under this Agreement (and which have not been deducted or
withheld by the Company), then Consultant shall fully indemnify the Company in
respect thereof upon demand by the Company.

 

4.        Term; Termination.

 

4.1.       The term of this Agreement shall begin on July 1, 2008 hereof and
shall continue for a period of six (6) months (the “Term”).

 

4.2.       Notwithstanding the foregoing, the Company may terminate this
Agreement at any time for “Cause” (as hereinafter defined). In such event this
Agreement shall be deemed effectively terminated as of the time of delivery of
such notice and the Company shall have no obligation to make any additional
payments of Compensation hereunder.

 

For the purpose hereof, the term “Cause” shall mean: (i) Consultant’s theft,
dishonesty or falsification of any documents or records of the Company or any
affiliates thereof; (ii) Consultant’s improper use or disclosure of the
confidential or proprietary information of the Company; (iii) any intentional
action by Consultant which has a detrimental effect on the reputation or
business of the Company, including a breach of any covenant in this Agreement;
or (iv) any material breach by Consultant of any provision of this Agreement,
which breach is not cured within three (3) days following notice thereof, or
breach of Consultant’s duty of trust or fiduciary duty toward the Company or its
affiliates.

 

4.3.       Consultant agrees to conduct himself in a professional and positive
manner in all of his dealings, communications and contacts concerning the
Company, the conduct of his obligations hereunder or the termination of this
Agreement. Consultant agrees not to criticize, denigrate, disparage or make any
derogatory statements about the Company.  In particular, Consultant agrees not
to make any derogatory statements about the Company (including any subsidiaries
or affiliates), its business plans, policies and practices, or about any of its
officers, employees or former officers or employees, to customers, competitors,
suppliers, employees, former employees, members of the public, members of the
media or any other person, nor shall Consultant harm or in any way adversely
affect the reputation and goodwill of the Company.  Consultant also agrees not
to damage any of the Company’s property or harm the Company in any way,
including financially. Consultant agrees not to make any statement or
announcement concerning he departure from the Company except as may be reviewed
and approved in writing by the Company in advance.  Nothing in this Section 4.3
shall prevent Consultant from giving truthful testimony or information to law
enforcement entities, administrative agencies or courts or in any other legal
proceedings as required by law or otherwise by court order, including, but not
limited to, assisting in an investigation or proceeding brought by any
governmental or regulatory body or official related to alleged violations of any
law relating to fraud or any rule or regulation.  If Consultant violates this
Section 4.3, he shall pay to the Company the sum of Five Thousand Dollars
($5,000) for each violation by him of the obligations of this Section.  Because
the injury resulting from such a violation would be impractical or extremely
difficult to ascertain or estimate, this sum is agreed upon as liquidated
damages and is intended as compensation for this injury and not as a penalty. 
The liquidated damages provided by this Section 4.3 shall be in addition to any
other available remedy, and not in lieu thereof.

 

5.        Proprietary Information; Non-Competition.

 

5.1.       Proprietary Information.  Consultant shall not use any Information
for any purpose except in connection with the provision of Consulting Services.
Consultant shall not disclose the Information to any other person or entity for
any purpose without the prior

 

 

2

--------------------------------------------------------------------------------


 

written consent of the Company.  The Information shall at all times remain the
property of the Company and Consultant shall have no rights or ownership of any
kind to the Information.  For the purposes of this Agreement “Information” means
confidential information belonging to the Company, including (without
limitation) information related to its business, computer software, programs and
hardware, designs, data, know-how, specifications, applications, materials,
trade secrets, compilations, developments, discoveries (whether patentable or
not), studies, drawings, schematics, samples, prototypes and other devices,
whether written, oral, or electronically recorded, market information, customer
lists and similar information related to the Company’s business.

 

5.2.       Non-Compete. During the term hereof and for a period of twelve (12)
months thereafter, Consultant shall not directly or indirectly, either as an
employee, employer, consultant, agent, principal, partner, corporate officer,
director, or in any other individual or representative capacity, engage in or
participate in any activities which conflict with, are the same as, or are
competitive with the activities in which the Company or any of its affiliates is
engaged.

 

5.3.       In the event that any business opportunity related to the business of
the Company shall come to Consultant’s knowledge, Consultant shall promptly
notify Company’s Board of Directors of such opportunity. Consultant shall not
appropriate for himself or for any other person other than the Company, any such
opportunity, except with the express written consent of the Board of Directors,
in advance. Consultant’s duty to notify the Company and to refrain from
appropriating all such opportunities shall neither be limited by, nor shall such
duty limit, the application of the general law of Israel relating to the
fiduciary duties of an agent or employee.

 

5.4.       All work performed pursuant to this Agreement, and all materials and
deliverables developed, discovered or prepared by Consultant in the course of
providing the Consulting Services specifically including but not limited to
software and source code, and all derivatives of the above, as well as all
marketing, customer and similar information relating to the Company, shall be
the property of the Company, and all title and interest therein shall vest in
the Company and shall be deemed to be a work made for hire in the course of the
Consulting Services rendered hereunder.  To the extent that title to any such
works may not, by operation of law, vest in the Company, or such works may not
be considered works for hire, all rights, title and interest therein are hereby
irrevocably assigned to the Company.  All such materials shall belong
exclusively to the Company, and the Company shall have the right to obtain and
to hold in its own name all patents, copyrights, registrations, or other forms
of protection as may be appropriate to the subject matter, together with any
extensions and renewals thereof.  Consultant agrees to provide the Company with
such assistance as shall be required to perfect or enforce the rights described
in this Section 5.4.

 

6.        Independent Contractor.

 

6.1.       Consultant is an independent contractor and not an employee of the
Company and shall not be entitled to any employee benefits, whether by contract,
by operation of applicable laws or otherwise. By executing this Agreement,
Consultant acknowledges and agrees that as a service provider to the Company, he
is not entitled to receive from the Company any Social Benefits (including
without limitation, paid vacation days, paid sick leave, severance payments,
pension funds, etc.).

 

 

3

--------------------------------------------------------------------------------


 

6.2.       If, despite the parties’ express representations and agreements
hereunder, it shall, at any time, be determined by a court of competent
jurisdiction or by any other governmental authority, that employer-employee
relations exist between the Company and Consultant, and as a result of such
decision Consultant shall become entitled to any rights and/or payments
resulting from the existence of such relations, or the Company shall be required
to bear any additional expenses or costs (including any taxes or obligatory
payments to the tax authorities, the National Insurance authorities, etc.),
Consultant undertakes to indemnify Company for any such loss, cost, payment,
expense or damage caused to the Company as a result of such decision., and the
following provisions shall apply:

 

6.2.1.        In lieu of any and all consideration that was paid to the
Consultant by the Company as of the date hereof (the “Consideration”),
Consultant shall be deemed to be entitled to a reduced consideration, which
equals to 66% of the Consideration (the “Reduced Consideration”). Consultant’s
entitlement to the Reduced Consideration shall be regarded as gross compensation
and shall apply retroactively as of the date hereof.

 

6.2.2.        Consultant shall be under a duty to immediately refund to the
Company any amount paid on account of the Consideration by the Company as of the
date hereof in excess of the Reduced Consideration.

 

7.        Representations and Warranties. Each of Consultant and the Company
represents and warrants to the other party that he/it is entitled to enter into
this Agreement and to assume all the obligations pursuant hereto, and that the
execution and delivery of this Agreement and the fulfillment of the terms hereof
(i) will not constitute a default under or conflict with any agreement or other
instrument to which he or it is a party or by which he/it is bound; (ii) will
not result in a breach of any confidentiality undertaking to any third party
(and in performing the Consulting Services hereunder, he shall not use any
proprietary information of any third party), (iii) do not require the consent of
any person or entity, and (iv) there are no contracts, impediments, hindrances
or restrictive covenants preventing the full performance of his or it duties and
obligations hereunder, and nothing contained in this Agreement shall require or
permit Consultant or the Company to do any act inconsistent with the
requirements of any statue, regulation or rule under any applicable law that
maybe in effect from time to time.

 

8.        Remedies and Injunctive Relief. The parties agree that in the event of
any breach or threatened breach of any of the covenants in Section 4.3, the
damage or imminent damage to the value and the goodwill of the Company’s
business will be irreparable and extremely difficult to estimate, making any
remedy at law or in damages inadequate.  Accordingly, the parties agree that the
Company shall be entitled to injunctive relief against Consultant in the event
of any breach or threatened breach of any such provisions by Consultant, in
addition to any other relief (including damages) available to the Company under
this Agreement or under law.

 

9.        Miscellaneous. This Agreement constitutes the entire understanding
between the parties with respect to the matters referred to herein. This
Agreement shall be governed by the laws of the State of Israel, excluding its
conflict of law rules, and the competent courts of Tel-Aviv - Jaffa shall have
exclusive jurisdiction over the parties. This Agreement may not be amended or
modified, except by the written consent of both parties hereto. No failure or
delay on the part of any party hereto in exercising any right, power or remedy
hereunder shall operate as a waiver thereof. No waiver of any right hereunder
shall be effective for any purpose unless in writing and signed by the Party
hereto possessing said right.  No such waiver shall be construed to be a waiver
of any subsequent right, term or provision of this Agreement. Headings to
Sections herein are for the convenience of the parties only, and are

 

 

4

--------------------------------------------------------------------------------


 

not intended to be or to affect the meaning or interpretation of this Agreement.
In the event that any covenant, condition or other provision contained in this
Agreement is held to be invalid, void or illegal by any court of competent
jurisdiction, the same shall be deemed severable from the remainder thereof, and
shall in no way affect, impair or invalidate any other covenant, condition or
other provision therein contained. All notices required to be delivered under
this Agreement shall be effective only if in writing and sent to the addresses
first set forth above and shall be deemed received by fax, upon written
confirmation of such receipt; by electronic communication, upon written
confirmation of such receipt; by hand delivery upon receipt; or by registered
mail, three days after deposit in the mail with written confirmation of receipt.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

/s/ Wayne H. Davis

 

/s/ Avner Kol

 

 

 

Vyyo Ltd.

 

Avner Kol

 

 

 

By: Wayne H. Davis

 

 

 

 

 

Title: CEO of Vyyo Inc., parent of Vyyo Ltd.

 

 

 

 

5

--------------------------------------------------------------------------------
